Citation Nr: 0404709	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-10 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran has an unverified period of active service from 
July 1960 to April 1979, and his DD-214 reflects he also had 
active service from April 1979 to November 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  At present, this appeal is remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant if further 
action is required on his part.

Additionally, in a VA form 9 (Appeal to Board of Veterans' 
Appeals) with an attachment received in May 2003, the veteran 
requested consideration of claims for increased ratings for 
the service-connected hypertension and tinnitus.  
Accordingly, these matters are referred to the RO for 
appropriate action. 


REMAND

Pursuant to the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), VA first has a 
duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue of entitlement to an 
initial rating in excess of 30 percent for PTSD.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002).  Specifically, a 
preliminary review of the claims file shows that, in a July 
1983 rating decision, the veteran was granted service 
connection and was assigned a 10 percent evaluation for 
simple phobia under Diagnostic Code 9403, effective December 
1982.  Following the veteran's August 2002 claim of service 
connection for PTSD, in an October 2002 rating decision, the 
veteran was granted service connection for PTSD.  However, 
the granted disability benefit was characterized as PTSD with 
history of simple phobia, which was rated under Diagnostic 
Code 9411 (noted to be formerly Diagnostic Code 9403) as 10 
percent disabling effective December 1982, and as 30 percent 
disabling effective August 2002.

In this respect, the Board notes that the veteran's service-
connected PTSD with history of simple phobia constitutes two 
separate psychiatric disorders, which should be evaluated 
separately and assigned separate disability ratings.  The 
Board's finding is supported by the September 2002 VA 
examination report of record which actually includes under 
Axis I two separate diagnoses: 1) PTSD, chronic; and 2) 
specific phobia, acquired, previously called simple phobia.

Additionally, the veteran should undergo an additional VA 
examination in order to evaluate the status of the veteran's 
service-connected PTSD and phobia.  The United States Court 
of Veterans Appeals (Court) has held that when the Board 
believes the medical evidence of record is insufficient it 
may supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)); and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002).  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and relevant case law 
as specifically affecting the issue on 
appeal.

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him, and who 
possess records relevant to his service-
connected PTSD and phobia since August 
2002, the date of receipt of claim, to 
the present.  Provide the veteran with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims file.  When the veteran 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the claim will be continued without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should request that the 
veteran provide information as to the 
dates of any recent treatment at any VA 
medical facility relevant to his service-
connected PTSD and phobia.  All 
identified treatment records from any 
reported VA medical facility dated from 
August 2002, the date of receipt of 
claim, to the present which are not 
already contained within the claims file 
should be obtained and associated with 
the claims file.  Additionally, the RO 
should obtain any relevant treatment 
records from the Biloxi VA Medical Center 
dated from August 2002 to the present.  
If the search for the above records has 
negative results, the claims file must be 
properly documented with information 
obtained from the VA facility(ies).  
Furthermore, the veteran should be 
specifically informed as to what portion 
of the evidence he is required/expected 
to submit, and which portion of the 
evidence the VA would attempt to obtain 
in order to assist the veteran in 
substantiating his claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:
The veteran should be afforded a 
psychiatric examination to identify the 
current level of impairment resulting 
from his service-connected PTSD and 
phobia.  The claims folder must be made 
available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  Since the examination 
is to be conducted for compensation 
rather than for treatment purposes, the 
medical specialist should be advised to 
address the functional impairment of the 
appellant's service-connected PTSD and 
phobia, in correlation with the 
applicable diagnostic criteria set forth 
in the VA Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2003).  The medical specialist 
must address the degree of severity and 
medical findings that specifically 
correspond to the rating criteria under 
38 C.F.R. § 4.130, Diagnostic Codes 9403 
(specific simple phobia; social phobia) 
and 9411 (PTSD).  The examiner should 
also utilize the diagnostic criteria set 
forth in DSM-IV and assign a Global 
Assessment of Functioning (GAF) Score 
consistent with DSM-IV.  An explanation 
of the GAF score assigned, and the 
rationale for all opinions expressed by 
the examiner should be clearly explained.

Furthermore, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected PTSD and phobia have, 
if any, on his earning capacity.  The 
examiner should further comment as to the 
veteran's current level of occupational 
impairment due to his disabilities, and 
as to other alternative types of 
employment recommended for the veteran, 
if any, given his disabilities.  
Moreover, the examiner should render an 
opinion as to whether the service-
connected PTSD or phobia alone has caused 
marked interference with the veteran's 
employment, or the need for frequent 
periods of hospitalization.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

5.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

6.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

7.  The RO should readjudicate the issue 
of entitlement to an initial disability 
evaluation in excess of 30 percent 
disabling for the veteran's service-
connected disability, currently 
characterized as PTSD with history of 
simple phobia. To this end, the RO should 
determine whether or not separate ratings 
should be assigned for the service-
connected PTSD and simple phobia.  
Specifically, a determination should be 
me as to whether the issues should be 
bifurcated into entitlement to an initial 
rating in excess of 30 percent for PTSD, 
and entitlement to an increased rating in 
excess of 10 percent for simple phobia.  
In adjudicating the issue of entitlement 
to an initial rating in excess of 30 
percent for PTSD, the RO should take into 
consideration the holding in Fenderson v. 
West, 12 Vet. App. 119 (1999).  As well, 
in adjudicating both issues, the RO 
should take into consideration the 
holding in Mittleider v. West, 11 Vet. 
App. 181 (1998), and the new criteria for 
mental disorders as the regulation 
dealing with mental disorders has been 
changed, see 61 Fed. Reg. 52695-52702 
(October 8, 1996), effective November 7, 
1996, (codified at 38 C.F.R. §§ 4.16, 
4.125-4.132).  If the RO rates the 
veteran's PTSD and simple phobia jointly, 
a citation to the pertinent law and 
regulation supporting the determination 
to rate them together must be provided.  
Alternatively, the RO should assign 
separate disability ratings for each 
disability.  

Moreover, the RO's consideration of 
referring the service-connected 
disabilities for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
must be documented on readjudication.  

8.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




